THOMAS, J.
The Employer/Carrier (E/C) appeals an order of the Judge of Compensation Claims (JCC) awarding benefits, based on a finding that Claimant, a firefighter, established compensability of his pre-ventri-cular contraction condition, pursuant to section 112.18, Florida Statutes. The E/C raises two points on appeal.
Because competent, substantial medical evidence supports the JCC’s finding that Claimant suffered from an impairment in health and other conditions caused by heart disease, we affirm that point without further comment. We find reversible error on the second issue, regarding the JCC’s failure to rule on the misrepresentation defense raised by the E/C at final hearing.
Claimant argues on appeal that the E/C’s fraud defense was asserted untimely. Claimant argued below, however, only that the allegations had no merit. Regardless of the merits of either of Claimant’s arguments (and we make no ruling on such), the JCC failed to provide any ruling on the E/C’s fraud defense, making meaningful appellate review impossible. We therefore remand for the JCC to make a ruling on the E/C’s misrepresentation defense, based solely on the record previously established. See Betancourt v. Sears Roebuck & Co., 693 So.2d 680, 682 (Fla. 1st DCA 1997) (holding where JCC fails to rule on fully tried issue ripe for adjudication and does not reserve jurisdiction, absence of ruling constitutes reversible error).
AFFIRMED in part, REVERSED in part, and REMANDED for ruling on fraud defense.
BENTON, C.J., and CLARK, J., concur.